DETAILED ACTION
This office action is in response to the amendments filed on 09/22/2021.
Claims 23-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 09/22/2021, with respect to claim objection to claim 35 have been fully considered and are persuasive.  The claim objection to claim 35 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 22, 33, and 35 in view of the 35 USC 103 rejections filed on 09/22/2021 in Remarks pg 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Mueller et al. (hereinafter Mueller, US 2009/0305675 A1).
Regarding Claim 23, Hu discloses A method performed by a third M2M apparatus (Hu: para.0035 Fig.1 124 PPG server, para.047 “ a module 405 for changing a parameter associated with a M2M communication service to a user in a communications network or provisioning services for M2M devices in a communications network”), 
the third M2M apparatus providing an adaptation service (Hu: para.0039 “The server of the online grocery store may then send a request to the PPG server 124 to request to access the subscription database 122 of the communication network service provider to change a parameter associated with the delivery frequency of eggs to John Doe.” PPG server 124 allows for changing of services, thereby adapting the service.), 
pertaining to the adaptation of services for machine operations by M2M apparatuses (Hu: para.0033 gives the example of “ For example, such provisioning may allow the setup of a newspaper delivery service for a newspaper (or more broadly, a periodical) to be delivered to the user's home, place of business or an electronic form of the newspaper to be delivered to the user's electronic reader or smartphone on a daily basis via the communication network 114.” in this case, the service is an electronic delivery of newspaper, which is clearly a machine operation. In para.0037 “For example, the user may have grocery subscription to automatically order eggs from an online grocery store once every week. As a result, a smart refrigerator may be programmed to initiate a request to the online grocery store every Monday to order eggs”.  para.0039 shows “The server of the online grocery store may then send a request to the PPG server 124 to request to access the subscription database 122 of the communication network service provider to change a parameter associated with the delivery frequency of eggs to John Doe.” both instances show that the services for machine operations can be adapted.  In this case, the frequency of delivery/requesting can be changed for these devices);
the method comprising:
receiving, from a first M2M apparatus (Hu: para.0036 “a sophisticated machine such as a smartphone” para.0038 “a database may store parameters associated with the user's subscription in a communication network that is used by the smart refrigerator and a machine, e.g., a server, of the online grocery store to communicate via M2M communications. “ the user device communicates via M2M), 
comprising an adaptation client (Hu: para.0037 “In one embodiment, a user may have one or more machines that are subscribed to a service from the third party service provider. For example, the user may have grocery subscription to automatically order eggs from an online grocery store once every week. As a result, a smart refrigerator may be programmed to initiate a request to the online grocery store every Monday to order eggs.” the smart device of the user is the adaptation client, the device that is receiving the benefits of the service adaptation),
a first adaptation subscription request (Hu: para.0035 “In one embodiment, the method 300 may be performed by an application server, e.g., the PPG server 124” para.0036 “At step 304, the method 300 receives a request from a machine to change a parameter associated with a machine to machine communication service from a third party service provider to a user. In one embodiment, the request may be received from a machine of a third party service provider in response to a request sent from a user. In another embodiment, if the user has a sophisticated machine such as a smartphone, for example, the user may send the request directly via his or her machine” users smart device sends adaptation request to the PPG server 124.), 
the service being provided by the second M2M apparatus (Hu: para.0044 “third party service provider” para.0038 “a database may store parameters associated with the user's subscription in a communication network that is used by the smart refrigerator and a machine, e.g., a server, of the online grocery store to communicate via M2M communications. “ the server communicates via M2M) to the “a sophisticated machine such as a smartphone”), the second M2M apparatus comprising an adaptation target (Hu: para.0044 “In one embodiment, once communication is established, the third party service provider or the user may directly change any parameters that they are authorized to change. Using the above example, the online grocery store may then access the subscription database 122 to update the delivery frequency of eggs to the present date so that the user will receive their order for eggs. Subsequently, if the user wants to return the delivery frequency back to every Monday, the online grocery store may then again change the delivery frequency back to every Monday once the user's request is fulfilled.” the third party device provides the service that is to be adapted.  The actual service that is provided is the adaptation target.).
While Hu discloses allowing the service to be adapted by the service provider in para.0044, Hu does not explicitly disclose the first adaptation subscription request pertaining to adapting information that is published by an M2M application or service, and sending, to a second M2M apparatus and based on the first adaptation subscription request, a first notification, the first notification comprising a first policy or a first instruction for implementing the adaptation of a service.
Nguyen discloses sending, to a second apparatus (Nguyen: Fig.3 OSS) and based on the first adaptation subscription request (Nguyen: Fig.4 402 col.4 lines 44-49 “Method 400 can begin with step 402 in which the policy management system 300 receives a request from client 310, where the request is associated with the network devices and may result in modification of the network, such as a change to a communication parameter of one or more targeted network devices”), a first notification (Nguyen: Fig.4 422, col.5 lines 55-64 “In step 422, the policy management system 300 can communicate the policy to the operations Support system, such as over the Internet. The operations support system can then implement the received policy in step 424, including modification of one or more targeted network devices, such as activating/deactivating an access point, modifying band width, Quality of Service (QoS) instruction, Access Control List (ACL) instruction, or communication parameter adjustment. The received policy and resulting modification of the network correspond to the client's request.” PMS, the third apparatus, receives an adaptation request from a client 310, the first apparatus, and based on the request, after 
the first notification comprising a first policy or a first instruction for implementing the adaptation of a service (Nguyen: col.5 lines 55 col.6 line 3 “In step 422, the policy management system 300 can communicate the policy to the operations Support system, such as over the Internet. The operations support system can then implement the received policy in step 424, including modification of one or more targeted network devices, such as activating/deactivating an access point, modifying band width, Quality of Service (QoS) instruction, Access Control List (ACL) instruction, or communication parameter adjustment. The received policy and resulting modification of the network correspond to the client's request. The operations Support system can determine if the policy is a new or existing policy so that a creation or modification operation can be performed on the targeted network device(s). The particular modification being implemented can vary, and can include adjusting access to network resources and providing specific network services based on various business rules Such as portal redirection with network security, non-SBC CVoIP priority remarking, and so forth” the first notification includes a policy that is implemented that would adapt various part of the network in view of the client’s request.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Nguyen in order to incorporate sending, to a second apparatus and based on the first adaptation subscription request, a first notification, the first notification comprising a first policy or a first instruction for implementing the adaptation of a service, and apply the technique to the M2M devices of Hu.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving a client’s experience, by adapting a service in view of a client request (Nguyen: col.5 lines 55 col.6 line 3).
However Hu-Nguyen does not explicitly disclose the first adaptation subscription request pertaining to adapting information that is published by an M2M application or service.
“The system can contain a means via which the Directory can request the Gateway to schedule an out-of-sequence pull so that information can be updated more quickly than the normal update interval.” Information that is typically received in a particular sequence, is requested to be scheduled at an earlier time.  Thereby this request pertains to adapting the information. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu-Nguyen with Mueller in order to incorporate the first adaptation subscription request pertaining to adapting information that is published by an M2M application or service.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of information being updated more quickly and accurately (Mueller: para.0165).

Claim 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Radford et al. (hereinafter Radford, US 2002/0144276 A1).

Regarding Claim 33, Hu discloses A method performed by a second M2M apparatus (Hu: Fig.1 para.0017 machine 108/110  “and one or more machines 108 and 110 of one or more third party service providers.” para.0023 “The user's machine 102 may be a smart refrigerator that can detect when certain items are low and automatically send a M2M communication to the machine 108 of the grocery store A to order more eggs.” machine 108 communicates via M2M), 
the second M2M apparatus comprising an adaptation target (Hu: para.0013 “M2M communication includes communications associated with a subscription service provided by a third party service provider.”), 
the method comprising
102 may be a smart refrigerator that can detect when certain items are low and automatically send a M2M communication to the machine 108 of the grocery store A to order more eggs.” users machine communicates via M2M) by the second M2M apparatus (Hu: Fig.1 machine 108/110 para.0017 “and one or more machines 108 and 110 of one or more third party service providers.”), 
the first M2M apparatus is an adaptation client (Hu: para.0035 “FIG. 3 illustrates a flowchart of a method 300 for changing a parameter associated with a M2M communication service to a user in a communication network.” : para.0013 “M2M communication includes communications associated with a subscription service provided by a third party service provider.”), 
the first adaptation request is made from the first M2M apparatus and to the third M2M apparatus (Hu: para.0035 “FIG. 3 illustrates a flowchart of a method 300 for changing a parameter associated with a M2M communication service to a user in a communication network. In one embodiment, the method 300 may be performed by an application server, e.g., the PPG server 124” para.0036 “:The method 300 begins at step 302. At step 304, the method 300 receives a request from a machine to change a parameter associated with a machine to machine communication service from a third party service provider to a user…. In another embodiment, if the user has a sophisticated machine such as a smartphone, for example, the user may send the request directly via his or her machine.” the request is made by the user machine to the PPG 124.);
the third M2M apparatus provides an adaptation service pertaining to the adaptation of services for machine operations by M2M apparatuses (Hu: para.0028 “ In one embodiment, the method 200 may be performed by an application server, e.g., the PPG server 124” para.0029 “The method 200 begins at step 202 and proceeds to step 204. At step 204, the method 200 receives a request from a third party service provider to provision a service to a user of the third party service provider. For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company. After the new request is initiated by the user, a machine, e.g., a server, of the newspaper company may send a request to the PPG server 124 to provision the service to the user.” the third party service provider can make a request to adapt a service to the PPG server, and the PPG server can adapt the service that is performed by the third party provider, therefore the PPG server provides an adaptation service pertaining to adaptation of services by and for M2M apparatuses.).
However Hu does not explicitly disclose receiving, from a third M2M apparatus, a first notification, wherein the first notification is based on a first adaptation subscription request, the first notification pertains to adapting an interface protocol used to encode/decode a message sent or received by an M2M/IoT application or service, the first notification comprises a first policy or first instruction for implementing the adaptation of a service for machine operations.
Nguyen receiving, from a third apparatus (Nguyen: Fig.3 PMS 300), a first notification (Nguyen: Fig.4 422, col.5 lines 55-64 “In step 422, the policy management system 300 can communicate the policy to the operations Support system, such as over the Internet. The operations support system can then implement the received policy in step 424, including modification of one or more targeted network devices, such as activating/deactivating an access point, modifying band width, Quality of Service (QoS) instruction, Access Control List (ACL) instruction, or communication parameter adjustment. The received policy and resulting modification of the network correspond to the client's request.” PMS, the third apparatus, receives an adaptation request from a client 310, the first apparatus, and based on the request, after following the flow chart of Fig. 4, in step 422, the PMS sends the policy for adapting the service to the OSS, the second apparatus.),
wherein the first notification is based on the first subscription request (Nguyen: Fig.4 402 col.4 lines 44-49 “Method 400 can begin with step 402 in which the policy management system 300 receives a request from client 310, where the request is associated with the network devices and may result in modification of the network, such as a change to a communication parameter of one or more targeted network devices” col.5 lines 55-64 “The received policy and resulting modification of the network correspond to the client's request.”) 
“In step 422, the policy management system 300 can communicate the policy to the operations Support system, such as over the Internet. The operations support system can then implement the received policy in step 424, including modification of one or more targeted network devices, such as activating/deactivating an access point, modifying band width, Quality of Service (QoS) instruction, Access Control List (ACL) instruction, or communication parameter adjustment. The received policy and resulting modification of the network correspond to the client's request. The operations Support system can determine if the policy is a new or existing policy so that a creation or modification operation can be performed on the targeted network device(s). The particular modification being implemented can vary, and can include adjusting access to network resources and providing specific network services based on various business rules Such as portal redirection with network security, non-SBC CVoIP priority remarking, and so forth” the first notification includes a policy that is implemented that would adapt various part of the network in view of the client’s request.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Nguyen in order to incorporate receiving, from a third apparatus, a first notification, wherein the first notification is based on the first subscription request, the first notification comprises a first policy or first instruction for implementing the adaptation of a service for machine operations, and apply the technique to the M2M devices of Hu.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving a client’s experience, by adapting a service in view of a client request (Nguyen: col.5 lines 55 col.6 line 3).
However Hu-Nguyen does not explicitly disclose the first notification pertains to adapting an interface protocol used to encode/decode a message sent or received by an M2M/IoT application or service.
“A user's re-request for a change in quality level can result also in a change of network protocol and of the associated decoder/viewer software.”  the re-request for a change in quality level pertains to adapting the network protocol and the associated decoder software.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu-Nguyen with Radford in order to incorporate the first notification pertains to adapting an interface protocol used to encode/decode a message sent or received by an M2M/IoT application or service.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of received content (Radford: para.0031).

Regarding Claim 35 Hu-Nguyen-Radford discloses claim 33 as set forth above.
Hu further discloses further comprising adapting the service based on receiving authorization (Hu: para.0043 “At step 308, the method 300 grants access to the machine to change the parameter in the communication network of a communication network service provider if the machine is authorized. … As a result, the PPG server 124 may grant subscription database access to … the machine of the user and help provide a secure interface between the subscription database 122 in the communications network 114 of the communication network service provider and the third party service provider.” para.0044 “In one embodiment, once communication is established, the third party service provider or the user may directly change any parameters that they are authorized to change. Using the above example, the online grocery store may then access the subscription database 122 to update the delivery frequency of eggs to the present date so that the user will receive their order for eggs.” the users device can be used to adapt the service after receiving authorization from PPG server.).
However Hu does not explicitly disclose performing this function in accordance with the first notification.
“The operations Support system can determine if the policy is a new or existing policy so that a creation or modification operation can be performed on the targeted network device(s). The particular modification being implemented can vary, and can include adjusting access to network resources and providing specific network services based on various business rules Such as portal redirection with network security, non-SBC CVoIP priority remarking, and so forth” the received policy is analyzed and an appropriate modification is performed in view of the received policy.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Nguyen in order to incorporate adapting the service in accordance with the first notification.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving a client’s experience, by adapting a service in view of a client request (Nguyen: col.5 lines 55 col.6 line 3).

Claim 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Mueller et al. (hereinafter Mueller, US 2009/0305675 A1) in view of Garcia Azorero (hereinafter Garcia, US 2013/0128777 A1).

Regarding Claim 24, Hu-Nguyen-Mueller discloses claim 23 as set forth above.
Hu further discloses wherein: the first adaptation subscription request (Hu: para.0036 “At step 304, the method 300 receives a request from a machine to change a parameter associated with a machine to machine communication service from a third party service provider to a user. “) comprises a first adaptation criterion (Hu: para.0029  every Sunday), the first adaptation criterion comprising an identity or a type of adaptation target (Hu: para.0029  newspaper service)(Hu: para.0036 “At step 304, the method 300 receives a request from a machine to change a parameter associated with a machine to machine communication service from a third party service provider to a user. “ para.0029 “For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company.”); 
However Hu-Nguyen-Mueller does not explicitly disclose the first notification is sent if the first adaptation criterion has been met. 
Garcia discloses the first notification (Garcia: Fig.2 a5) is sent if the first adaptation criterion has been met (Garcia: para.0070 “The HSS/HLR then sends the appropriate MTC Subscriber information to the serving node in an Update Location Ack/Answer message.” the subscription information is sent in step A5 in Fig.2. based on services that can be provided in para.0057) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Mueller and Garcia in order to incorporate the first notification is sent if the first adaptation criterion has been met.
It would have been obvious to one of ordinary skill in the art to combine in order to provide only services that the requesting device supports, which has the expected benefit of reducing failure of services (Garcia: para.0034).

Regarding Claim 25, Hu-Nguyen-Mueller discloses claim 23 as set forth above.
However Hu does not explicitly disclose further comprising, send, to the first M2M apparatus and based on the first adaptation subscription request, a second notification, the second notification comprising a second policy or second instruction for implementing adaptation of the service.
Nguyen discloses send, to the first apparatus and based on the first adaptation subscription request, a first notification, the first notification comprising a first policy or first instruction for implementing adaptation of the service (Nguyen: col.5 lines 55 col.6 line 3 “In step 422, the policy management system 300 can communicate the policy to the operations Support system, such as over the Internet. The operations support system can then implement the received policy in step 424, including modification of one or more targeted network devices, such as activating/deactivating an access point, modifying band width, Quality of Service (QoS) instruction, Access Control List (ACL) instruction, or communication parameter adjustment. The received policy and resulting modification of the network correspond to the client's request. The operations Support system can determine if the policy is a new or existing policy so that a creation or modification operation can be performed on the targeted network device(s). The particular modification being implemented can vary, and can include adjusting access to network resources and providing specific network services based on various business rules Such as portal redirection with network security, non-SBC CVoIP priority remarking, and so forth” the first notification includes a policy that is implemented that would adapt various part of the network in view of the client’s request.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Nguyen in order to incorporate send, to the first apparatus and based on the first adaptation subscription request, a first notification, the first notification comprising a first policy or first instruction for implementing adaptation of the service.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving a client’s experience, by adapting a service in view of a client request (Nguyen: col.5 lines 55 col.6 line 3).
However Hu-Nguyen-Mueller does not explicitly disclose send, to the first M2M apparatus a second notification, the second notification comprising a second policy or second instruction for implementing adaptation of the service, in other words, for the same request, a second notification is not sent out.
Garcia discloses further comprising, send, to the first M2M apparatus a second notification, the second notification comprising a second policy or second instruction for implementing adaptation of the service (Garcia: para.0072 “In the case of recovery following a failure at the HLR/HSS, the HSS/HLR will send a Reset message to the serving node. As a result, the serving node will subsequently send an Update Location Request message to the HSS/HLR. The HSS/HLR will then provide the serving node with the appropriate MTC Subscription information in accordance with the procedure outlined above in relation to FIG. 2.”  if there was a failure at the HSS, then the process of Fig.2 occurs again and the HSS sends another subscription information notification in step A5.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Mueller in order to incorporate further comprising, send, to the first M2M apparatus, a second notification, the second notification comprising a second policy or second instruction for implementing adaptation of the service.
It would have been obvious to one of ordinary skill in the art to combine in order to provide only services that the requesting device supports, which has the expected benefit of reducing failure of services (Garcia: para.0034).

Regarding Claim 26, Hu-Nguyen-Mueller discloses claim 23 as set forth above.
Hu further discloses receiving, from the second M2M apparatus (Hu: para.0029 “third party service provider”), a second adaptation Application No.: 14/888,970Office Action Dated: March 9, 2020subscription request (Hu: para.0029 “The method 200 begins at step 202 and proceeds to step 204. At step 204, the method 200 receives a request from a third party service provider to provision a service to a user of the third party service provider. For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company. After the new request is initiated by the user, a machine, e.g., a server, of the newspaper company may send a request to the PPG server 124 to provision the service to the user.” the third party service provider can make the request instead of the user device itself.), 
the second adaptation subscription request comprising a second adaptation criterion (Hu: para.0029 every sunday), the second adaptation criterion being a type of service (Hu: para.0029 newspaper) (Hu: para.0029 “For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company. After the new request is initiated by the user, a machine, e.g., a server, of the newspaper company may send a request to the PPG server 124 to provision the service to the user.” the request can consist of the criteria of Sundays and the service being a newspaper service).
However Hu-Nguyen-Mueller does not explicitly disclose wherein: the first notification is sent if the first adaptation subscription request matches the first adaptation criterion and the second adaptation criterion.
Garcia discloses the first notification (Garcia: Fig.2 a5) is sent if the first adaptation subscription request matches the first adaptation criterion and the second adaptation criterion (Garcia: para.0070 “The HSS/HLR then sends the appropriate MTC Subscriber information to the serving node in an Update Location Ack/Answer message.” the subscription information is sent in step A5 in Fig.2. based on services that can be provided in para.0057). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Mueller and Garcia in order to incorporate wherein: the first notification is sent if the first adaptation subscription request matches the first adaptation criterion and the second adaptation criterion.
It would have been obvious to one of ordinary skill in the art to combine in order to provide only services that the requesting device supports, which has the expected benefit of reducing failure of services (Garcia: para.0034).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Radford et al. (hereinafter Radford, US 2002/0144276 A1) in view of Garcia Azorero (hereinafter Garcia, US 2013/0128777 A1).

Regarding Claim 34, Hu-Nguyen-Radford discloses claim 33 as set forth above.
Hu further discloses further sending to the third M2M apparatus (Hu: para.0028 “In one embodiment, the method 200 may be performed by an application server, e.g., the PPG server 124”), a “The method 200 begins at step 202 and proceeds to step 204. At step 204, the method 200 receives a request from a third party service provider to provision a service to a user of the third party service provider. For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company. After the new request is initiated by the user, a machine, e.g., a server, of the newspaper company may send a request to the PPG server 124 to provision the service to the user.” the third party service provider can make the request instead of the user device itself.), 
the second adaptation subscription request comprising a second adaptation criterion (Hu: para.0029 every sunday), the second adaptation criterion being a type of service (Hu: para.0029 newspaper) (Hu: para.0029 “For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company. After the new request is initiated by the user, a machine, e.g., a server, of the newspaper company may send a request to the PPG server 124 to provision the service to the user.” the request can consist of the criteria of Sundays and the service being a newspaper service).
However Hu-Nguyen-Radford does not explicitly disclose wherein the first notification reflects a match between the second adaptation criterion and the service.
Garcia discloses the first notification (Garcia: Fig.2 a5) reflects a match between the second adaptation criterion and the service (Garcia: para.0070 “The HSS/HLR then sends the appropriate MTC Subscriber information to the serving node in an Update Location Ack/Answer message.” the subscription information is sent in step A5 in Fig.2. based on services that can be provided in para.0057); and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Radford and Garcia in order to incorporate wherein the first notification reflects a match between the second adaptation criterion and the service.
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Mueller et al. (hereinafter Mueller, US 2009/0305675 A1) in view of Garcia Azorero (hereinafter Garcia, US 2013/0128777 A1) further in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1).

Regarding Claim 27, Hu-Nguyen-Mueller-Garcia discloses claim 26 as set forth above.
However Hu-Nguyen-Mueller-Garcia does not explicitly disclose further comprising sending, to the second M2M apparatus, an indication that the second M2M apparatus should maintain a separate data instance of the service to be provided to the first M2M apparatus.
Colle discloses further comprising sending, to the second apparatus (Colle: para.0057 application), an indication that the second apparatus should maintain a separate data instance of the service to be provided to the first apparatus (Colle: para.0057 “The adapter manager 120 then creates an instance of the identified service adapter (step 220). The created instance of the identified service adapter is the service adapter 115 that may be used by the application 105 to use the service 110. The adapter manager 120 provides the instance of the service adapter 115 to the application 105 (step 225).” para.0058 “In order to use the service adapter 115 to access the service 110 as defined in the interface, the application 105 casts the instance of the service adapter 115 from a general object to an instance of the interface (step 235).”  the instance of the service adaptation is provided to the application, which then implements an instance of this adaption ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Mueller-Garcia with Colle in order to incorporate further comprising sending, to the second apparatus, an indication that the second apparatus should maintain a separate data 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing errors when accessing services (Colle: para.0004).


Claim 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Lee et al. (hereinafter Lee, US 8,615,659 B2) further in view of Mueller et al. (hereinafter Mueller, US 2009/0305675 A1).

Regarding Claim 28, Hu discloses a method performed by a first M2M apparatus, the first M2M apparatus comprising an adaptation client (Hu: para.0036 user smartphone para.0023 “The user's machine 102 may be a smart refrigerator that can detect when certain items are low and automatically send a M2M communication to the machine 108 of the grocery store A to order more eggs.” the users machine, such as smart fridge communicates via M2M), 
sending, to a third M2M apparatus (Hu: para.0035 and para.0036 Fig.1 PPG server 124, subscription database 122 and policy server pcrf 120 together is the third M2M apparatus), a first adaptation subscription request, wherein the third M2M apparatus provides an adaptation service (Hu: para.0036 “The method 300 begins at step 302. At step 304, the method 300 receives a request from a machine to change a parameter associated with a machine to machine communication service from a third party service provider to a user…In another embodiment, if the user has a sophisticated machine such as a smartphone, for example, the user may send the request directly via his or her machine.”); 
pertaining to the adaptation of services for machine operations by M2M apparatuses (para.0033 gives the example of “ For example, such provisioning may allow the setup of a newspaper delivery service for a newspaper (or more broadly, a periodical) to be delivered to the user's home, place of business or an electronic form of the newspaper to be delivered to the user's electronic reader or smartphone on a daily basis via the communication network 114.” in this case, the service is an electronic delivery of newspaper, which is clearly a machine operation. In para.0037 “For example, the user may have grocery subscription to automatically order eggs from an online grocery store once every week. As a result, a smart refrigerator may be programmed to initiate a request to the online grocery store every Monday to order eggs”.  para.0039 shows “The server of the online grocery store may then send a request to the PPG server 124 to request to access the subscription database 122 of the communication network service provider to change a parameter associated with the delivery frequency of eggs to John Doe.” both instances show that the services for machine operations can be adapted.  In this case, the frequency of delivery/requesting can be changed for these devices);
the service being provided by a second M2M apparatus (Hu: para.0044 “third party service provider”) to the first M2M apparatus (Hu: para.0036 “a sophisticated machine such as a smartphone”), the second M2M apparatus being an adaptation target (Hu: para.0044 “In one embodiment, once communication is established, the third party service provider or the user may directly change any parameters that they are authorized to change. Using the above example, the online grocery store may then access the subscription database 122 to update the delivery frequency of eggs to the present date so that the user will receive their order for eggs. Subsequently, if the user wants to return the delivery frequency back to every Monday, the online grocery store may then again change the delivery frequency back to every Monday once the user's request is fulfilled.” the third party device provides the service that is to be adapted.  The actual service that is provided is the adaptation target.).
While Hu discloses allowing the service to be adapted by the service provider in para.0044, Hu does not explicitly disclose the first adaptation subscription request pertaining to adapting a schedule by which an M2M application or service publishes information, receiving, from the third M2M apparatus, a first notification, the first notification being based on the first subscription request, the first notification comprising a first policy or first instruction for implementing the adaptation of a service for machine operations.
“In step 711, the second terminal 400 sends a service guide request message for requesting the service guide to the BSD/A 100 according to the received service guide acquisition information (SG Acquisition URL, Fragment ID). In step 713, the second terminal 400 receives the requested service guide from the BSD/A 100.” The second terminal 400 requests the service guide from the BSD/A, the BCAST service distribution/adaptation, col.5 lines 35-40, and in response receives the response including the service guide.), 
the first notification comprising a first policy or first instruction for implementing the adaptation of a service for machine operations (Lee: col.1 lines 48-52 “Referring to FIG. 1, in step 110, a first terminal 103 receives a service guide including service-related information and parameters from a BSM 101 that manages subscriber's subscription information for reception of BCAST services.” col.5 line 40- col.6 line 2 “the BSD/A 100 generates a service guide including service-related information therein, and transmits the service guide to a first terminal 300 and a second terminal 400. The service guide stores information necessary for reception of each service in the mobile communication system” the notification includes a service guide, which contains information for receiving each subscribed service, received from the BSD/A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Lee in order to incorporate receiving, from the third M2M apparatus, a first notification, the first notification being based on the first subscription request, the first notification comprising a first policy or first instruction for implementing the adaptation of a service for machine operations.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of informing the requesting client device of the policy such that the client device can prepare to receive the service (Lee: col.2 lines 41-60).
However Hu-Lee does not explicitly disclose the first adaptation subscription request pertaining to adapting a schedule by which an M2M application or service publishes information.
“The system can contain a means via which the Directory can request the Gateway to schedule an out-of-sequence pull so that information can be updated more quickly than the normal update interval.” Information that is typically received in a particular sequence, is requested to be scheduled at an earlier time.  Thereby this request pertains to adapting the schedule of the information. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu-Nguyen with Mueller in order to incorporate the first adaptation subscription request pertaining to adapting a schedule by which an M2M application or service publishes information.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of information being updated more quickly and accurately (Mueller: para.0165).

Regarding Claim 32, Hu-Lee-Mueller discloses claim 28 as set forth above.
Hu further discloses wherein the instructions further cause the first M2M apparatus (Hu: para.0043 the machine of the user) to send, to the third M2M apparatus (Hu: Fig.1 PPG server 124, subscription database 122 and policy server pcrf 120 together is the third M2M apparatus), a second policy, the second policy adapting the second M2M apparatus to receive the service (Hu: para.0044 “In one embodiment, once communication is established, the third party service provider or the user may directly change any parameters that they are authorized to change. Using the above example, the online grocery store may then access the subscription database 122 to update the delivery frequency of eggs to the present date so that the user will receive their order for eggs. Subsequently, if the user wants to return the delivery frequency back to every Monday, the online grocery store may then again change the delivery frequency back to every Monday once the user's request is fulfilled. The method 300 ends at step 310.” the service is provided by the third party service provider however the service can be adapted by the user device, therefore the user device, when adapting the service on its end, sends an updated .

Claim 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Lee et al. (hereinafter Lee, US 8,615,659 B2) further in view of Mueller et al. (hereinafter Mueller, US 2009/0305675 A1) in view of Garcia Azorero (hereinafter Garcia, US 2013/0128777 A1).

Regarding Claim 29 Hu-Lee-Mueller discloses claim 28 as set forth above.
Hu-Lee-Mueller further discloses wherein: the first adaptation subscription request comprises a first adaptation criterion (Hu: para.0029 “For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company.” every Sunday).
However Hu-Lee-Mueller does not explicitly disclose the first notification reflects a match between the service and the second M2M apparatus.
Garcia discloses the first notification reflects a match between the service and the second M2M apparatus (Garcia: para.0070 “A5. The HSS/HLR then sends the appropriate MTC Subscriber information to the serving node in an Update Location Ack/Answer message.”  para.0071 “A6. If the Update Location Ack/Answer message received from the HSS/HLR indicates that the attach request was accepted, and therefore includes appropriate MTC Subscriber information, then the serving node sends an Attach Accept message to the MTC Device.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Lee-Mueller in order to incorporate the first notification reflects a match between the service and the second M2M apparatus.


Regarding Claim 30 Hu-Lee-Mueller-Garcia discloses claim 29 as set forth above.
Hu further discloses wherein the first adaptation criterion is an identity (Hu: newspaper service para.0029 “For example, a user may request to establish a new subscription to a service provided by a third party service provider. For example, a user using a smartphone may request to initiate a new subscription to receive a newspaper every Sunday from a newspaper company.” every Sunday) or a type of adaptation target.

Regarding Claim 31, Hu-Lee-Mueller discloses claim 28 as set forth above.
Hu further discloses wherein the instructions further cause the first M2M apparatus to adapt to the service based on receiving authorization (Hu: para.0043 “At step 308, the method 300 grants access to the machine to change the parameter in the communication network of a communication network service provider if the machine is authorized. … As a result, the PPG server 124 may grant subscription database access to … the machine of the user and help provide a secure interface between the subscription database 122 in the communications network 114 of the communication network service provider and the third party service provider.” para.0044 “In one embodiment, once communication is established, the third party service provider or the user may directly change any parameters that they are authorized to change. Using the above example, the online grocery store may then access the subscription database 122 to update the delivery frequency of eggs to the present date so that the user will receive their order for eggs.” the users device can be used to adapt the service after receiving authorization from PPG server.).
However Hu-Lee-Mueller does not explicitly disclose performing this function in accordance with the first notification.
“A5. The HSS/HLR then sends the appropriate MTC Subscriber information to the serving node in an Update Location Ack/Answer message.”  para.0071 “A6. If the Update Location Ack/Answer message received from the HSS/HLR indicates that the attach request was accepted, and therefore includes appropri ate MTC Subscriber information, then the serving node sends an Attach Accept message to the MTC Device.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Lee-Mueller in order to incorporate the first notification, and combine with Hu such that the adaptation of the service is in response to a notification from the server that grants permission to adapt the service.
It would have been obvious to one of ordinary skill in the art to combine in order to provide only services that the requesting device supports, which has the expected benefit of reducing failure of services (Garcia: para.0034).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter Hu, US 2013/0077534 A1) in view of Nguyen et al. (hereinafter Nguyen, US 8,145,738 B2) further in view of Radford et al. (hereinafter Radford, US 2002/0144276 A1) further in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1).

Regading Claim 36, Hu-Nguyen-Radford discloses claim 33 as set forth above.
However Hu-Nguyen-Radford does not explicitly disclose further comprising receiving, from the third M2M apparatus, an indication that the first M2M apparatus should maintain a separate adapted instance of the service for provision of the service to the first M2M apparatus.
Colle discloses further comprising receiving, from the third apparatus (Colle: para.0057 adapter manager), an indication that the first apparatus should maintain a separate adapted instance of the service for provision of the service to the first apparatus (Colle: para.0057 “The adapter manager 120 then creates an instance of the identified service adapter (step 220). The created instance of the identified service adapter is the service adapter 115 that may be used by the application 105 to use the service 110. The adapter manager 120 provides the instance of the service adapter 115 to the application 105 (step 225).” para.0058 “In order to use the service adapter 115 to access the service 110 as defined in the interface, the application 105 casts the instance of the service adapter 115 from a general object to an instance of the interface (step 235).”  the instance of the service adaptation is provided to the application, which then implements an instance of this adaption ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hu-Nguyen-Radford with Colle in order to incorporate further comprising receiving, from the third M2M apparatus, an indication that the first M2M apparatus should maintain a separate adapted instance of the service for provision of the service to the first M2M apparatus, and apply this technique to the M2M devices of Hu-Garcia
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing errors when accessing services (Colle: para.0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng US 2014/0050084 A1 MTC functionality adjustments based in UE, see fig. 2 and apra.0069 that shows configuring MTC features in 304a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453